DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 25-43 are pending

Election/Restrictions
Applicant’s election of the species, VHZ in the reply filed on 1 September 2021 is acknowledged. Claim 31 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species. 
	Claims 25-30 and 32-43 are under examination.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on pages 15, 28, 73, 82, 83 and 84. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Specification
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the reason(s) set forth below.
There are sequences on pages 15, 101 and 102 that are not accompanied by a SEQ ID NO.
In response to this office action, Applicant must comply with the sequence rules, 37 CFR 1.821 - 1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 CFR 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 CFR 1.136(a). In no case may an applicant extend the period for reply beyond the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  25-30 and 32-43 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for the treatment of cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide, wherein the VHZ polypeptide is a fragment having between 10 and 150 amino acids, does not reasonably provide enablement for a method for the prevention of cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide, wherein the VHZ polypeptide is a fragment having between 10 and 150 amino acids.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
The claims are drawn to a method for the treatment or prevention of cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide, wherein the VHZ polypeptide is a fragment having between 10 and 150 amino acids.
The specification disclose that immunization of mice with VHZ protein resulted in high titers of VHZ antibodies. It is not clear if the VHZ immunization was with full length 
One cannot extrapolate the teaching of the specification to the enablement of the claims because the specification does not provide examples or guidance for preventing tumor formation by immunization of a patient with VHZ protein. The specification only demonstrates that tumor growth was inhibited in the immunized mouse.  The specification does not provide a nexus between prevention of tumor formation and the immunization of a subject with the VHZ protein.

MPEP 2164.03 states that
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. 

MPEP 2164.03 further states that 

The “predictability or lack thereof” in the art refers to the ability of one skilled in the art toextrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability. …

The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 

With regards to the prevention of cancer in a mammal, the specification does not disclose sufficient guidance or objective evidence that such antibodies would predictably prevent the formation of cancer cells in a mammal. The prevention of cancer, let alone the prevention of cancer with an antibody, is highly unpredictable. The majority of studies suggest that the essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. Further, such studies require the appropriate experimental models for analyzing chemo- or immunoprevention. For example, Granziero et al. (Eur. J. Immunol. 1999, 29:1127-1138) teach that many models are not suitable for testing immunotherapeutic approaches intended to cure cancer. They suggest that the optimal model (prostate cancer, in their case) would have spontaneous tumor development in its natural location (1st column, page 1128) wherein disease progression would closely resemble the progression of the particular type of cancer.  Hence, depending on the type of model employed one could establish a reasonable link between antecedent drug and subsequent knowledge of the prevention of the disease.  Further, reasonable guidance with respect to correlating agents that prevent cancer may depend upon quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family st col., p.358), and that in controlled trials the random assignment of subjects to the intervention eliminates the problems of dietary recalls and controls the effects of both known and unknown confounding factors.  Further, Byers suggests that chemo-preventitive trials be designed “long-term” such that testing occurs over many years (2nd col., p. 359).  The specification is devoid of any models or experimental analysis that reasonably suggests that the claimed method would predictably prevent the formation of tumors in a mammal. This, combined with the state of the art of preventing cancer, suggests that undue experimentation would be required to practice the invention as broadly claimed.   
The state of the art with regards to the immunotherapy of cancer with peptides is highly unpredictable. Bellone et al. (Immunology Today, 1999, 20:457-462) summarize the current state of the art of peptide immunotherapy including clinical trials where “there is usually a poor correlation between induction of specific T-cells and the clinical responses” (page 457, 2nd column).   Bellone et al. teach the disadvantages of peptide cancer immunotherapy in that (1) there is no direct evidence for a role in tumor rejection, (2) the therapy is applicable to few patients, (3) risk of generating tumor escape mutants, and (4) risk of autoimmune reactions (page 461, Box 1). Hence, one of skill in the art would be unable to reasonably predict that ….  would predictably treat and or prevent cancer. 
The specification only disclose that immunization of mice with VHZ protein resulted in high titers of VHZ antibodies. Tumor growth was inhibited in the immunized mouse. It is not clear what type of tumors were injected. The specification does not disclose that immunization with VHZ protein inhibited the formation of a tumor, only the growth of a tumor that was injected into mouse.
Applicant is reminded that MPEP 2164.03 teaches “the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art.  In re Fisher, 428 F.2d 833, 166 USPQ 18, 24 (CCPA 1970) the amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature 
The specification provides insufficient guidance with regard to these issues and provides no working examples which would provide guidance to one skilled in the art and no evidence has been provided which would allow one of skill in the art to predict that the invention will function as contemplated with a reasonable expectation of success.  For the above reasons, it appear that undue experimentation would be required to practice the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 25-30 and 32-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng  et al (WO 2010/016806, published 11 February 2010, IDS) in view of Fritsch et al (US 2011/0229524, published 22 September 2011, filed 18 March 2011).
The claims are drawn to a method for the treatment or prevention of gastric cancer, the method comprising administering to a patient in need thereof a therapeutically effective amount of a polypeptide, wherein the polypeptide is a fragment of an intracellular VHZ oncoprotein having between 10 and 150 amino acids.
Zeng teaches that VHZ is associated with stomach (gastric) cancer (page 14 lines 4-28; page 82 lines 13-20, Examples 22-23). Zeng discloses that VHZ peptides may be immunogenic (page 18, lines 29-30). Zeng disclose that the term compound includes proteins and antibodies (page 83, lines 5-9). Zeng discloses that stomach cancer may be treated using anti-VHZ polypeptides or antibodies (page 47, lines 6-7; page 47 line 24 to page 48 line 28; page 118, line 28 to page 119, line 16; page 119, lines 3-6). Zeng discloses that antibodies were generated against the VHZ peptide RRLRPGSIETYEQEK (page 97, lines 1-3; page 105, line 1 to page 106, line17; page 116, line 26 to page 117, line 8). Furthermore, Fritsch disclose the benefits of administering immunogenic peptides to a cancer patient. Zeng discloses that anti-VHZ antibodies inhibited tumor growth (Example 27). Zeng discloses immunizing animals to generate antibodies (Examples 4, 20).
Zeng does not specifically disclose administering a VHZ peptide to a patient with cancer.
Fritsche discloses the administration of immunotherapeutic peptides to treat gastric cancer (paragraphs 28-30, 36, 90-95). Fritsche further disclose that the peptide may be modified (paragraph 65). Fritsche disclose that the peptides may be administered with an adjuvant (paragraphs 56, 204-209). Fritsche also disclose monitoring the patient (paragraph 228).
One of ordinary skill in the art would have been motivated to apply Fritsche’s method for treating gastric cancer comprising administering a peptide vaccine with Zheng’s method for treating gastric cancer comprising administering anti-VHZ antibodies because both Fritsche and Zeng teach treating gastric cancer patients with prima facie obvious to combine Zeng’s method for treating gastric cancer comprising administering anti-VHZ antibodies with Fritsche’s method for treating gastric cancer comprising administering a peptide vaccine to have a method for the treatment or prevention of gastric cancer, the method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide.

Claims 25-30 and 32-43 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zeng et al (WO 2010/016806, published 11 February 2010, IDS, cited previously) in view of Fritsch et al (US 2011/0229524, published 22 September 2011, filed 18 March 2011, cited previously) in further view of Lothe et al (US2014/0031257, published 30 January 2014, effective filing date 10 March 2011).
Neither Zeng nor Fritsch disclose by assessing the prevalence of the cancer in family members.
	Lothe disclose that individuals at a particular risk of developing gastrointestinal
cancer are those whose family medical history indicates above average incidence of gastrointestinal cancer among family members (paragraph 41). 
	One of ordinary skill in the art would have been motivated to apply Lothe’s method for assessing the prevalence of gastric cancer in family members to Zeng and Fritsch’s method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide because Zeng, Fritsch and Lothe teach measuring tumor markers from patients with gastric cancer and treating the patients with immunotherapy. It would have been prima facie obvious to combine Zeng and Fritsch’s method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide with Lothe’s method for assessing the prevalence of gastric cancer in family members to have a method of treating gastric cancer comprising administering to a patient a therapeutically effective amount of a VHZ polypeptide wherein the patient is identified as being likely to suffer from gastric cancer by assessing the prevalence of the cancer in family members.

Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/MARK HALVORSON/           Primary Examiner, Art Unit 1642